Citation Nr: 0116260	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-17 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had more than thirteen years of active military 
service from May 1974 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans' Affairs (VA). 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims, as here, filed before the date of enactment of the 
VCAA and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

A portion of section 5103A of the VCAA, which pertains to the 
duty to assist claimants, states that "[n]othing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In July 1999 correspondence the veteran reported that he is 
in receipt of Social Security Administration (SSA) disability 
compensation.  Records pertaining to the award of such 
benefits by the SSA have not been associated with the record.  
See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Thus, the RO 
must request complete copies of any SSA records utilized in 
awarding the appellant disability benefits.  In addition, VA 
treatment records developed since May 1999 should be 
associated with the claims folder.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are considered to be 
constructively included within the record, and must be 
acquired prior to a final decision in this case if material 
to an issue on appeal.). 

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his low back disorder that has not 
already been made part of the record, VA 
and non-VA, and should assist him in 
obtaining such evidence.  The appellant 
must adequately identify the records and 
provide any necessary authorization.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the veteran that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

2.  The RO should make further efforts to 
obtain pertinent federal records until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain:

a.  All pertinent VA treatment 
records developed since May 1999 
from the Bartow, Florida, VA 
Outpatient Clinic and from the Tampa 
VA Medical Center; and 

b.  All administrative and medical 
records compiled and/or utilized by 
the Social Security Administration 
in connection with any award of 
disability benefits to the veteran.  
The RO should proceed with all 
reasonable follow-up referrals that 
may be indicated by the inquiry.

If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the veteran 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 



